DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter   
Claims 1-10 & 13-22 are allowable. 


Regarding claim 1, Maeda et al (US20140241063 FIG 3; Abstract and [0019] discloses applying a second control voltage lower than the first control voltage to gates of transistors for stacked memory”). 
Matsuo et al (US10283647 FIGS1-3; [0126-0128] discloses a plurality of conductive layers stacked in a first direction). 
Sudo et al (US9997526 FIG 2; plurality of conductive layers). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a pillar-shaped portion including a first semiconductor layer, the first semiconductor layer extending in the first through the plurality of first conductive  layers and the third region of the second conductive layer;2Application No. 16/560,416 Reply to Office Action of November 25, 2020a second pillar-shaped portion including a second semiconductor  layer, the second semiconductor layer extending in the first direction through the plurality of first conductive layers and the second region of the second conductive layer; a first charge storage layer disposed between the first semiconductor layer and the plurality of first  conductive layers; a second charge storage layer disposed between the second semiconductor  layer and the  plurality of first conductive layers; and a peripheral circuit configured to apply a first initial write voltage to a first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827